Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has two issues of indefiniteness.  First “the layer” in “separated from the layer” lacks antecedent basis.  Next, although claim 1 is definite in the context of a coating having only one silver-based layer, claim 1 is indefinite when the various recitations of “at least one” are taken to require a plurality.  For instance, when there are two or more silver-based layers (which scenarios expressly contemplated in the specification as filed), it is not clear if 2a) the claim requires each silver-based layers to have a respective and distinct nickel oxide-based layer(s) associated therewith, or if 2b) the claim merely requires that only one of the numerous silver layers has respective and distinct nickel oxide-based layer(s) associated therewith.
As claims 2-20 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issues in claim 1, claims 2-20 are also held to be rejected.

It is noted that variations of issue 2) as discussed above are also present in at least claims 2, 4, 6, 7, and 10-14.  For instance, in claim 4, it is not clear if the claim requires one of the at least one nickel oxide-based layer to be located below one of the silver-based layers, or if the claim requires each silver-based layer to have a respective nickel oxide-based layer located therebelow. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2015/0140355 A1 (“Suzuki”) in view of WO 2017/093675 A1 (referenced below using its U.S. counterpart publication U.S. 2018/0362397 A1, “Guimard ‘397”) or WO 2017/093675 A1 in view of Suzuki, and as further evidenced by or in view of U.S. 2004/0241406 A1 (“Nadaud”).
Considering claims 1, 8, 9, 11-15, and 19, Suzuki discloses a coating deposited on a glass, wherein the coated glass may be subjected to heat treatment (Suzuki abs.).  Specifically, Suzuki discloses that the coating comprises a lower dielectric layer 13, a silver layer 14, an optional barrier layer 15 (viz. a layer that may be excluded), a light absorbing layer 16 (viz. an overblocking layer), a first barrier layer 17, and an upper dielectric layer 18 having two sublayers (Suzuki ¶ 0021-0046, 0087, and 0096; Fig. 1).  Suzuki is analogous, as it is from the same field of endeavor as that of the instant application (glass coated with a silver-containing low-emissivity coating).  The absence of the optional barrier layer 15 means that light absorbing layer 16 of a Ni-based alloy would be directly located on the silver layer 14, and upon layer 16 is immediately deposited the first barrier layer 17 made of an alloy of 50 mass% Zn and 50 mass% Sn (id. ¶ 0087).  As the Ni-based alloy layer 16 has a thickness of 3 nm, and as the Zn-based alloy layer 17, limitations as recited in dependent claims 8, 9, and 11-14 are met.  Suzuki differs from the claimed inventions, as it does not disclose the presence of a nickel oxide-based layer that is separated from the silver layer 14 by a crystallized dielectric layer.
However, in the field of silver-containing low-emissivity coatings, the inclusion of a stack of a NiO layer sandwiched by Al-doped ZnO layers is known, as is taught in Guimard ‘397.  Specifically, Guimard ‘397 teaches that as compared to a low-emissivity coating having only a dielectric coating (of lower Si3N4 layer and upper ZnO layer), a stack of Si3N4/ ZnO/ NiO/ ZnO placed under a silver layer reduces sheet resistance (Guimard ‘397 ¶ 0020-0024, 0084-0085, and 0125).  Guimard ‘397 is analogous, as it is from the same field of endeavor as that of the instant application (glass coated with a silver-containing low-emissivity coating).  Given the similarities between Suzuki and Guimard ‘397 (e.g. both are directed to silver-containing low-emissivity coatings), person having ordinary skill in the art has reasonable expectation of success that the teachings in Guimard ‘397 could be applied to Suzuki.  In particular, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have utilized a stack of Si3N4/ ZnO/ NiO/ ZnO placed under a silver layer (in lieu of the solely dielectric layer of Suzuki), as doing so reduces sheet resistance.
Alternatively, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the arrangement of a light absorbing layer and barrier layer as taught in Suzuki in lieu of just a light absorbing layer, as the presence of the barrier layer made of a zinc-based alloy reduces oxidation of layers underneath (Suzuki ¶ 0041).  
Re: the limitation of the crystallized dielectric layer, it is contended that the crystallinity of the ZnO layer is at least implied in ¶ 0023-0026 of Guimard ‘397, wherein the reference states that the crystallinity of the ZnO layer beneath the layer of NiO improves the crystallinity of the latter; and in view of ¶ 0007 of the reference, it could be inferred that improved crystallinity of NiO also improves crystallinity of the ZnO layer between NiO and the silver layer.  Similarly, Suzuki discloses that the surface of the lower dielectric layer 13 adjacent the silver layer 14 should be aluminum-doped zinc oxide, as such a material improves crystallinity of the silver layer 14 deposited directly thereupon (Suzuki ¶ 0025).  The respective teachings in both Guimard ‘397 and Suzuki are based upon the concept of heteroepitaxy, wherein crystalline structure of zinc oxide helps to form a silver layer that is crystalline (see. Nadaud ¶ 0027-0030).  It is thus contended that the phenomena mentioned in Guimard ‘397 and Suzuki occur for the same reason, and that though the references do not expressly state that the zinc oxide located immediately below silver is crystalline, person having ordinary skill in the art would understand it to be implicitly stated.  If this were not deemed to be the case (which is not conceded), then person having ordinary skill in the art has reason to make the zinc oxide layer between the NiO layer and the silver layer crystalline, for the benefit conferred with such a crystalline zinc oxide is known (see. Nadaud ¶ 0027-0030).  Guimard ‘397 and Suzuki, or Guimard ‘397, Suzuki, and Nadaud renders obvious claims 1, 8, 9, and 11-14.
Considering claims 2-5, the arrangement of ZnO/ NiO/ ZnO as discussed in ¶ 10 above.
Considering claim 6, Guimard ‘397 discloses the usage of NiO layer having thickness of 5 nm.
Considering claim 7, as the ZnO layer located above the NiO layer may be 5 nm, limitation of claim 7 is met.
Considering claim 10, the Zn-based metallic layer and the NiO layer are located on respective opposite sides of the silver-based layer.
Considering claim 16, both the multilayered dielectric coating above and below the silver-based layer of Guimard ‘397 contains a respective Si3N4 layer (Guimard ‘397 Table 1).
Considering claim 17, as deposited, the coating of Guimard ‘397 and Suzuki has not undergone heat treatment.
Considering claim 18, both Guimard ‘397 and Suzuki teaches that the coated glass substrate may be subjected to heat treatment.  Guimard ‘397 expressly measures optical properties of a coated glass substrate subjected to heat treatment (Guimard ‘397 ¶ 0081), and Suzuki teaches that the as coated glass may be subject to heat treatment at 550 to 750 oC.  While it is conceded that certain parts of the metallic barrier layer 17 may be oxidized, it is also the case that whatever remains is of metallic characteristic.  
Considering claim 20, the as coated glass of Guimard ‘397 and Suzuki is at least monolithic, and Suzuki further discloses that it could form part of a double glazing (e.g. Suzuki Fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/291,870 (reference application) in view of Guimard ‘397.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘870 application requires the presence of a zinc-based metallic layer separated from the silver-based layer at 0 to 10 nm; however the claims of the copending application do not recite the presence of a nickel oxide-based layer separated from the silver-based layer by a crystallized dielectric layer.  However, the inclusion of a nickel oxide layer below a silver-based layer, wherein located between the two layers is an intervening crystalline zinc oxide layer, is known (see Guimard ‘397).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, for including this nickel oxide-based layer enables the adjustment of overall absorption while lowering sheet resistance (Guimard ‘397¶ 0020-0024, 0084-0085, and 0125).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/291,912 (reference application) in view of Guimard ‘397.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘912 application requires the presence of a zinc-based metallic layer separated from the silver-based layer; however the claims of the copending application do not recite the presence of a nickel oxide-based layer separated from the silver-based layer by a crystallized dielectric layer.  However, the inclusion of a nickel oxide layer below a silver-based layer, wherein located between the two layers is an intervening crystalline zinc oxide layer, is known (see Guimard ‘397).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, for including this nickel oxide-based layer enables the adjustment of overall absorption while lowering sheet resistance (Guimard ‘397¶ 0020-0024, 0084-0085, and 0125).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781